     Case 2:15-cv-00463-RCL-SMD Document 182 Filed 04/25/19 Page 1 of 22




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

ANGELA MCCULLOUGH, et al.,       )
                                 )
          Plaintiffs,            )                          CASE NO: 2:15-CV-463-RCL
                                 )
VS.                              )
                                 )
THE CITY OF MONTGOMERY, ALABAMA, )
et al.,                          )
                                 )
          Defendants.            )

   DEFENDANT CITY OF MONTGOMERY’S REPLY BRIEF IN SUPPORT OF ITS
               MOTION FOR JUDGMENT ON PLEADINGS

       However often Plaintiffs repeat in a conclusory way that there was a City scheme to use

the municipal courts to raise revenue, or that there was a City policy to do so, they have not

adequately pled this theory. Initially this Court denied the City’s Motion to Dismiss because the

wrongs, as pled, though acts of the judge, were alleged to be not judicial because he was claimed

to have committed them for the purpose of increasing municipal revenue. This Court had reasoned

that these allegations made the judge’s actions administrative rather than judicial and made him a

municipal administrator/policy-maker whose actions could then serve as a basis for City liability.

(See Doc. 131 at 17). It was this alleged City-policy-maker role that served as the connecting link

to hold the City in as a Defendant. The Eleventh Circuit has severed that link by ruling that the

judge’s actions were judicial and has further precluded the possibility that any allegation in the

Complaint otherwise supports the scheme alleged by Plaintiffs. Accordingly, judicial efficiency

and the law of the case doctrine both require dismissal of the claims pled in the Amended

Complaint against the City of Montgomery. The City addresses herein each argument raised in
     Case 2:15-cv-00463-RCL-SMD Document 182 Filed 04/25/19 Page 2 of 22




Plaintiffs’ Response in Opposition to Defendant City of Montgomery’s Motion for Judgment on

the Pleadings (Doc. 181) (“Pls.’ Resp.”).

I.     The Eleventh Circuit’s dismissal of the City’s appeal does not foreclose the City’s
       motion for judgment on the pleadings.

       Plaintiffs argue that the Eleventh Circuit’s order of August 17, 2017, (Doc. 166), declining

to take jurisdiction over the City’s appeal, precludes the City from relying on the Eleventh Circuit’s

October 29, 2018 ruling (referred to herein as McCullough v. Finley) to support its Motion for

Judgment on the Pleadings. This is a convenient but incorrect argument.

       The City’s appeal was based on pendent-party appellate jurisdiction. The Eleventh Circuit

may exercise such discretionary jurisdiction over otherwise non-appealable claims only when they

are “‘inextricably intertwined’ with the appealable decision or when ‘review of the former decision

is necessary to ensure meaningful review of the latter.’ ” King v. Cessna Aircraft Co., 562 F.3d

1374, 1379 (11th Cir. 2009) (quoting Swint v. Chambers Cnty. Comm’n, 514 U.S. 35, 51 (1995))

(alterations omitted). The narrow issue before the Circuit in its August 17, 2017 ruling was whether

the City’s appeal fell within one of these “rare circumstances.” Id.

       The City argued that the denial of its Motion to Dismiss was appealable on the ground that

it was “inextricably intertwined” with Judge Hayes’ immunity claim. The Eleventh Circuit, in

dismissing the City’s appeal, identified two potential questions relative to the City’s liability that

were independent of those the Court necessarily had to resolve to determine whether Judge Hayes

was entitled to judicial immunity. These two issues were: (1) “whether the plaintiffs have stated

claims for denial of due process, [etc.]”; and (2) whether “the judge and the City were

independently responsible for creating the policies at issue.” Doc. 166 at 3. The Court determined

that it need not reach either issue to resolve Judge Hayes’ immunity. Id.




                                                  2
      Case 2:15-cv-00463-RCL-SMD Document 182 Filed 04/25/19 Page 3 of 22




       The City’s Motion for Judgment on the Pleadings goes to exactly the second question

identified by the Court. The City now asks this Court to determine whether, given the Eleventh

Circuit’s ruling as to what actions were judicial and what allegations were plausible, there exists

any plausible allegation in the Complaint that the City was “independently responsible for creating

the policies at issue.” In August 2017, the Eleventh Circuit did not address (nor was it in a position

to foretell) whether its future ruling on the individual defendants’ appeal would provide guidance

in answering this question. But its subsequent rulings as to both Hayes’ and the Police Chief’s

immunities, as well as its application of Twombly and Iqbal to those issues, are now the law of the

case, see Oladeinde v. City of Birmingham, 230 F.3d 1275, 1288 (11th Cir. 2000), and they clearly

do impact the question of whether the Plaintiffs have made plausible allegations under

Twombly/Iqbal to support the City’s liability.

II.    The Eleventh Circuit’s ruling in Walker v. City of Calhoun is not applicable here, and,
       even if it were, it would only relate to the bail issue.

       In Walker v. City of Calhoun, the Eleventh Circuit held that, under Georgia’s particular

statutory scheme, a Georgia municipality was potentially liable under Monell “for acquiescing in

an unconstitutional [bail] policy and practice by its Municipal Court.” 901 F.3d 1245, 1256 (11th

Cir. 2018), cert denied, No. 18-814, 2019 WL 1428955 (U.S. Apr. 1, 2019). Plaintiffs’ attempt to

apply that holding to this case – and not just to bail, which was the only issue in Walker, but to

every allegedly unconstitutional act of the municipal judges – falls flat.

       Plaintiffs argue that the Georgia municipal court system is comparable to the Alabama

municipal court system as it relates to bail. But the only thread on which to hang this theory is the

Plaintiffs’ citation to Montgomery Municipal Ordinance § 27-123. This is found in the chapter of

the Montgomery Municipal Code relating to traffic and vehicles. The ordinance does not even

relate to the non-traffic cases and misdemeanors that the Municipal Court handles. Moreover, the


                                                  3
        Case 2:15-cv-00463-RCL-SMD Document 182 Filed 04/25/19 Page 4 of 22




ordinance does not provide that the City can create a fixed-sum bail schedule – the wrong alleged

in this case. The ordinance merely restates what is provided in the Alabama Uniform Traffic

Ticket and Complaint form (UTTC) required by state law to be used in all courts. See Ala. R. Jud.

Adm. 19(A). The UTTC provides for release on personal recognizance upon written promise to

appear 1; the Municipal Code simply provides for the same: “for a violation of any of the traffic

laws” an “officer, upon receiving the written promise [i.e., the signed UTTC] of the alleged

violator to answer as specified in the notice, may release such person from custody.” Montgomery

Municipal Ordinance § 27-123. Thus, the language in Montgomery’s ordinance reflects the

dictates of state law rather than independent municipal authority to dictate bail.

          Moreover, the City of Calhoun, Georgia ordinance was not sufficient in and of itself to

establish that municipalities in Georgia could establish their own bail schedules. There are at least

two crucial differences between the Georgia municipal court system on which the Walker Court

based its decision and Alabama’s system.

          First, the Walker Court concluded that the city there had “concurrent” authority to establish

a bail schedule. 901 F.3d at 1256. The Court based this decision not just on the municipal

ordinance Plaintiffs cite, but also on the fact that at least five Georgia cities had, in fact, explicitly

provided by ordinance that their executive branches had authority to establish bail schedules. 2




1
    See Ala. R. Jud. Adm. 19, attach. 1, first unnumbered pg.
2
  See Walker, 901 F.3d at 1256 n.2 (citing ordinances). Albany, Georgia Ordinance’s ordinance, for
example, exists under an entire article of the City’s code titled “Bail, Bond and Fines” and provides: “The
amounts set for bail, bonds and fines shall be as established by the city board of commissioners, from time
to time, and made available for public examination in the municipal court clerk’s office and the city
treasurer’s office.” Albany Mun. Code § 22-164. Doraville, Georgia’s Ordinance similarly provides:
“Bond amounts for offenses shall be in such amounts as shall be established from time to time by the Mayor
and Council…” Doraville Mun. Code § 11-1.

                                                      4
     Case 2:15-cv-00463-RCL-SMD Document 182 Filed 04/25/19 Page 5 of 22




        Second, these Georgia cities’ executive branches established bail schedules because

Georgia law explicitly gave them the authority to do so. As the Walker Court wrote: “Georgia’s

Uniform Municipal Court Rules, as promulgated by the Supreme Court of Georgia, recognize that

‘[b]ail in misdemeanor cases shall be set as provided in [State statutes], and as provided by

applicable municipal charter or ordinance.’ ” 901 F.3d at 1256 (quoting Ga. Unif. Mun. Ct. R.

18.1) (alterations and italics in original; additional emphasis supplied). In other words, the Georgia

Supreme Court rule gave the authority to set bail to the municipalities.

        The authority as to who may establish bail schedules or set bail at all in Alabama’s

Municipal Courts is Alabama Code section 15-13-103, which provides in pertinent part that

“Admission to bail is the order of a judicial officer of any court of the State of Alabama” and that

“The amounts of bail may be set by a judicial officer in a standard bail schedule as prescribed by

the judge or pursuant to the bail schedule promulgated by Supreme Court rule.” (emphasis

supplied). Alabama Code section 12-14-5 further regulates municipal court judges’ authority to

set bail, placing a cap on bail at $1000 per offense. Thus, unlike the Plaintiff in Walker, the Plaintiff

here has provided no authority for the City to establish a bail schedule or otherwise set bail.

        Finally, even if Walker did apply (it does not), it would be relevant only as to the bail issue

(Count IV of the Amended Complaint), and that is only one of many issues raised here. The

remaining counts against the City involve the following allegedly wrongful acts (all judicial):

issuance of warrants (Count Three); imprisonment for non-payment of debt without meaningful

inquiry into inability to pay (Count Five); imprisonment without adequate counsel (Count Six);

the wrongful reduction of sentences in connection with the jail work program (Count Seven); use

of probation and threat of or actual probation revocation to collect fines and fees (Count Eight);

and failure to waive appeal bonds for indigents (Count Nine). There is no plausible allegation that



                                                   5
       Case 2:15-cv-00463-RCL-SMD Document 182 Filed 04/25/19 Page 6 of 22




the City has concurrent authority over these judicial functions, nor any citation to statutory

authority giving the City such concurrent authority, nor any factual allegation of City actions

exercising such authority.

III.    Ordinances regarding court costs do not show the City controlled the Municipal
        Court.

        Next, Plaintiffs argue that the City’s ordinances (explicitly permitted by state law 3)

providing that the Municipal Court’s court costs track those of the local Montgomery County

District Court or that it charge a $10.00 fee (also authorized by state law) somehow shows that the

municipality was the “moving force” behind the wrongs alleged here. 4 None of the allegedly

wrongful acts in this case arose from the City’s court-cost ordinances. Plaintiffs do not allege that

the court costs, in and of themselves, are illegal. Rather, it is the judges’ various alleged actions

in connection with collecting fines, fees and court costs on which Plaintiffs base their Complaint.

Indeed, this odd theory of liability would make the state legislature liable here on the theory that

it authorized the court costs and itself enacted the majority of the court costs charged 5 by the

Municipal Court.

IV.     The stacking of court costs is not a municipal policy nor is it the constitutional wrong
        alleged here.




3
  Ala. Code § 12-14-14 (authorizing maximum of $10.00); id. § 11-47-7.1 (permitting municipal court to
levy additional court costs not to exceed those levied by county district court on similar cases)
4
 City of Canton, Ohio v. Harris, 489 U.S. 378, 389 (1989) (to support Monell claim, municipality’s official
policy must be “moving force behind the constitutional violation”) (quoting Monell v. Dep’t of Soc. Servs.
of the City of New York, 436 U.S. 658, 694 (1978) (alteration omitted).

5
  See Doc. 181 (Plaintiffs’ Resp.) (noting that $56.00 of the Court costs charged by the municipal court are
those passed by the municipal governing body but that the standard court costs are $155.00 total; thus
$99.00 are provided strictly by state law).


                                                     6
     Case 2:15-cv-00463-RCL-SMD Document 182 Filed 04/25/19 Page 7 of 22




        Next, Plaintiffs argue that the City is somehow behind what they call the “stacking” of

court costs. But they reference no City ordinance on this point or other actual City policy. Nor

does any allegation in the Complaint tie the City to the allegedly wrongful stacking of court costs.

Rather, court costs are assessed by the Municipal Court and not the City. To the extent that the

City’s lawyers here have argued in the course of these proceedings that there is a lawful basis for

the Municipal Court’s charging a court cost on each ticket, that argument does not make the act a

City policy. 6 Moreover, to the extent that there is flexibility as to when and how to charge court

costs, state law makes the judiciary responsible for determining when multiple court costs will be

charged. 7 In short, the Amended Complaint does not plausibly allege that the City has authority

to make these decisions or that it exercised some unlawful authority over the judges here in

connection with the charging of court costs. Nor do the constitutional wrongs that Plaintiffs allege

flow from the stacking of court costs; rather, they flow from the judiciary’s allegedly wrongful

collection methods related thereto.

V.      The fact that the Attorney General has not appeared for the judges here has no
        bearing on whether the judges are municipal policy-makers.

        Next, Plaintiffs argue that the Judges here must be municipal policymakers because the

Attorney General did not appear as the Judges’ representative in this litigation. But the identity of

a government actor’s legal counsel is truly irrelevant. To cite just one example, the United States

Supreme Court has held that Alabama’s sheriffs are state (and not local government) actors in

connection with their law enforcement duties, McMillian v. Monroe Cnty., Ala., 520 U.S. 781, 783


6
 That argument is that state law both creates the UTTC form requiring that only one traffic offense be
charged per ticket and gives each ticket a separate case number. See Ala. R. Jud. Adm. 19, attach. 1, ninth
unnumbered pg. ( (instructing officers to “Use a separate UTTC for each violation”).

7
  See Ala. Code Sec. 12-19-150(c) (“[T]he judge, in his or her discretion, may assess costs for each
conviction.”).

                                                    7
        Case 2:15-cv-00463-RCL-SMD Document 182 Filed 04/25/19 Page 8 of 22




(1997), yet, as Alabama’s reported cases involving sheriffs in their law-enforcement capacity

show, the Attorney General’s office virtually never represents these state officers. 8

           Indeed, even in McMillian at the Eleventh Circuit, it was the private Alabama law firm

Webb and Eley and local attorneys in Monroeville who represented the Monroe County Sheriff 9;

the Alabama Attorney General’s office is not listed as representing the Sheriff even before the

Supreme Court. 10 The absence of the Attorney General’s office as counsel for Alabama’s sheriffs

and their deputies claiming immunity as state officers in Alabama even after McMillian shows that

the identity of a government official’s legal representative simply has no bearing on whether that

official is a local or state actor as a legal matter.

VI.        Plaintiffs’ historical argument.

           Plaintiffs spend several pages of their brief recounting a long history of Alabama municipal

courts. This history is unnecessary and irrelevant. Whether it is accurate or not 11, it ends in the

constitutional amendment making the municipal courts part of the Alabama Unified Judicial

System, subjecting them to the dictates of the Alabama Supreme Court, the Alabama Court of



8
 A review of cases involving state-actor sovereign immunity defenses raised on behalf of sheriffs and their
deputies, shows that private law firms are regularly representing these state actors. See, e.g., Young v.
Myhrer, 651 F. App’x 878, 879 (11th Cir. 2016) (listing private counsel for defendants); Bowden v. Cook,
No. 2:15-CV-620-KOB, 2015 WL 9311965 (N.D. Ala. Dec. 23, 2015) (same).
9
 See McMillian v. Johnson, 88 F.3d 1573, 1575 (11th Cir. 1996) (counsel listing), aff’d sub nom. McMillian
v. Monroe Cnty., Ala., 520 U.S. 781 (1997).
10
     See 520 U.S. at 782 (counsel listing).
11
    Plaintiffs’ reliance on the 1913 case State ex rel. Wilkerson v. Lane, 181 Ala. 646
(1913), is utterly unhelpful to their case. For present purposes, the case serves only to underscore why the
municipal courts, as part of the State Unified Judicial System (see 1901 Const. of Ala., Amendment 328
(1973)), are protected by the separation of powers doctrine and certainly from control by a mere city official
or the city council. The case articulates the role separation of powers plays in our constitutional system.
Under the separation of powers principle, state judicial officers’ powers may not be usurped by the state
legislature or executive branches. See 181 Ala. at 658. If the state legislature and executive branches cannot
control the judicial acts of a municipal court judge because he is part of the state judicial system, it is beyond
question that the mayor and city council cannot do so.


                                                        8
     Case 2:15-cv-00463-RCL-SMD Document 182 Filed 04/25/19 Page 9 of 22




Judiciary, and the Judicial Inquiry Commission. 12 This, coupled with the passing of the Alabama

Code sections which, along with the aforementioned constitutional amendment, control all aspects

of the municipal court system, place the Court and its judges squarely in the control and under the

supervision of the State of Alabama for all judicial actions.

        Plaintiffs do not even bother to acknowledge the holding of the three Alabama federal

courts that have directly considered the issue and found that cities do not and cannot control the

judicial actions of Alabama’s municipal courts or judges (and that, therefore, the cities cannot be

liable for judicial actions of the municipal courts or their judges or clerks). See Ray v. Judicial

Corr. Servs., Inc., No. 2:12-CV-2819-RDP, 2017 WL 660842, at *11 (N.D. Ala. Feb. 17, 2017);

Woodard v. Town of Oakman, 885 F. Supp. 2d 1216, 1232 (N.D. Ala. 2012); Smedley v. City of

Ozark, No. 1:11-CV-954-MHT, 2012 WL 512586, *2–3 (M.D. Ala., Feb. 1, 2012). Nor do

Plaintiffs attempt to address the multitude of other federal cases in which various courts have

repeatedly ruled that cities are not liable for the actions of their municipal courts. 13 In fact, the


12
   See Def. City of Montgomery’s Mot. for J. on the Pleadings (Doc. 180) at 6 n.4 (referencing earlier
arguments and full legal citations on these points). Plaintiffs’ response does not contest any of the points
referenced in Document 180 footnote 4, including: that separation of powers is dictated by Alabama law;
that a state constitutional amendment makes municipal courts part of Alabama’s Unified Judicial System,
where the judicial power of the state is vested; that the Alabama Constitution and Code govern municipal
court operations and jurisdiction; and that Alabama’s rules of court govern municipal court operations).
Nor do Plaintiffs contest that the State Constitution places municipal court judges under the supervision of
the Administrative Office of Courts, state appellate courts, the Court of Judiciary, and the Judicial Inquiry
Commission. See Ala. Const. art. VI, §§156–157.
13
   See Davis v. Tarrant Cnty., Tex., 565 F.3d 214, 227 (5th Cir. 2009) (finding local judges’ actions in
denying a local attorney’s application to serve as appointed counsel were attributable to state and not to
county); Granda v. City of St. Louis, 472 F.3d 565, 569 (8th Cir. 2007) (finding that municipal judge’s
actions in illegally jailing plaintiff for her daughter’s truancy were not attributable to city and noting that
the plaintiff “fail[ed] to cite a single case where a municipality has been held liable” for a municipal court’s
judicial decision); Ledbetter v. City of Topeka, Kan., 318 F.3d 1183, 1189–90 (10th Cir. 2003) (finding
municipality not liable for conduct of municipal judge in violation of state law relative to signing and
issuance of arrest warrants where judge had state-law duty relative to issuance of warrants); Eggar v. City
of Livingston, 40 F.3d 312, 314–15 (9th Cir. 1994) (finding municipality not liable for judge’s action in
imprisoning indigents without appointed counsel because the challenged action “arises from his
membership in the state judiciary” and rejecting ratification as a theory of municipal liability for judicial

                                                       9
     Case 2:15-cv-00463-RCL-SMD Document 182 Filed 04/25/19 Page 10 of 22




Eleventh Circuit in Pompey v. Broward County, 95 F.3d 1543 (11th Cir. 1996), made it clear that

a local government cannot be held liable even where it showed a “tolerance” of the allegedly

unconstitutional practices of its local court. Id. at 1552. There the county and its officials were

sued in connection with large-scale contempt proceedings before the local court. The Eleventh

Circuit concluded that neither the county officials nor the county itself had control over the local

court’s handling of the proceedings and thus could not be deemed liable for them. Id. at 1552–53.

        Nonetheless Plaintiffs argue that there is still a blurry line regarding the City’s authority

over the Municipal Court judges’ judicial actions because the jurisdiction of the Court includes all

state laws that have been adopted as municipal ordinances, because municipal courts may be

abolished by the cities that have opted to have them, and because mayors have the traditional

clemency power of the executive branch. Doc. 181 (Pls.’ Resp.) at 17-21. This is akin to saying

that the state executive or legislative branch officials could be held liable for judicial actions

because these branches are involved in creating judgeships and courts and can abolish and

reorganize the judicial system, and because the Governor has clemency powers. These powers do

not give state executives power over district or circuit-court judicial actions (Alabama’s trial level

courts) any more than a mayor’s or city council’s authorities give them power over a municipal

court judge’s actions.




acts); Johnson v. Moore, 958 F.2d 92, 94 (5th Cir. 1992) (“We have repeatedly held … that a municipal
judge acting in his or her judicial capacity to enforce state law does not act as a municipal official or
lawmaker.”); Woods v. City of Mich. City, Ind., 940 F.2d 275, 279 (7th Cir. 1991) (holding, in case
challenging an illegal bond schedule, that judges who were by state law “units of the judicial branch of the
state’s constitutional system” were not local county officials for purposes of Section 1983 liability);
Carbalan v. Vaughn, 760 F.2d 662, 665 (5th Cir. 1985) (rejecting municipal liability based on a judge’s
actions in illegally denying bail and holding: “If Judge Bagley erred in [exercise of judicial duties], the city
is not liable simply because Judge Bagley held the office of municipal judge….”); Edwards v. Hare, 682
F. Supp. 1528, 1533–34 (D. Utah 1988) (finding that municipality was not liable for city judge’s actions in
setting bail and appointing counsel, which were not city responsibilities).

                                                      10
       Case 2:15-cv-00463-RCL-SMD Document 182 Filed 04/25/19 Page 11 of 22




VII.     The assertion that the Eleventh Circuit only considered acts of the municipal court
         judges performed in plaintiff’s individual cases is not accurate.

         The dichotomy that the Plaintiffs insist upon whereby judicial acts are administrative if not

rendered in a single individual case is not an accurate reflection of the law (as shown in the

margin) 14 nor is it an accurate characterization of the holding in McCullough v. Finley, 907 F.3d

1324, 1335 (11th Cir. 2018).

         The Eleventh Circuit ruled that the only plausible allegations in the Complaint that

supported the Plaintiffs’ claims were all judicial “misconduct” with the sole additional plausible

allegation being the assertion that Montgomery’s Municipal Court collected more in fines and fees

than Huntsville’s Municipal Court. 15 The Court went on explicitly to recognize a broad array of

the wrongful acts as judicial in nature. These included not just individual judicial rulings


14
   See Doc. 70 at 1–9, esp. 6–9. Judge Haikala’s opinion for the Northern District of Alabama in Hester v.
Gentry, No. 5:17-CV-270-MHH (N.D. Ala. November 8, 2018), is inconsistent with the extensive federal
precedent holding that an act is fully judicial if it relates to a traditional judicial function notwithstanding
the fact that it might spring from a general order or policy not applied in an individual case. See, e.g., Davis
v. Tarrant Cnty., Tex., 565 F.3d 214, 226 (5th Cir. 2009), (“[T]he act of selecting applicants for inclusion
on a rotating list of attorneys eligible for court appointments is inextricably linked to and cannot be
separated from the act of appointing counsel in a particular case, which is clearly a judicial act, and
therefore … the judges’ acts at issue in this suit must be considered to be protected by judicial immunity.”);
Roth v. King, 449 F.3d 1272, 1277-78; 1286-87 (D.C. Cir. 2006) (holding that creation of family-court
attorney panel system and selection of attorneys for inclusion on such a panel were judicial, not
administrative, acts, notwithstanding fact that chief judge had issued administrative order establishing panel
system); Dunn v. Kennedy, No. 07-50548, 2008 WL 162855, at *1 (5th Cir. Jan. 17, 2008) (holding that,
because only judge or his designee could appoint counsel for indigent defendants, removal of attorney from
court appointment list was judicial act); Jefferson v. City of Hazlehurst, 936 F. Supp. 382, 390 (S.D. Miss.
1995) (holding that municipal court judge’s action in terminating bail bondsman’s ability to write bail was
judicial act based on reasoning that, because judge had power to admit bail, judge was “empowered to
inquire into the capacity and readiness of the surety to stand by her bond”); see also Van de Kamp v.
Goldstein, 555 U.S. 335, 348–49 (2009) (holding prosecutor immune where allegation was that prosecutor’s
office lacked a system for providing certain exculpatory information, despite plaintiff’s argument that
creation of such a system was “administrative task”).
15
  McCullough v. Finley, 907 F.3d at 1335 (referencing the lone factual allegation relating to Montgomery’s
Court collecting greater revenue than Huntsville’s and holding: “The jailees’ complaint contains factual
allegations about misconduct in the municipal court, but as we explained, that misconduct concerns judicial
acts.”).


                                                      11
     Case 2:15-cv-00463-RCL-SMD Document 182 Filed 04/25/19 Page 12 of 22




applicable only to individual cases. Indeed, Plaintiffs quote the following sentence from the

Eleventh Circuit: “The precise acts that the jailees allege that the judges performed—their

probation procedure, indigency hearings, provision of counsel, sentences, and work program—

are all judicial acts.” McCullough, 907 F.3d at 1335. This single list itself includes “probation

procedure,” “provision of counsel,” and the “work program,” which are all clearly descriptions of

judicial policies or practices that necessarily apply beyond one single individual case. Thus the use

of the words “procedure” and “program.” While Plaintiffs contend that the Eleventh Circuit

erroneously ignored the standing probation order (Doc. 181 at 25-26), a reference to that order and

procedure comprises a full paragraph in the Amended Complaint. 16 Clearly the reference to

“probation procedures” encompasses this general order. In fact, the allegations in the Amended

Complaint itself clearly refer to judicial practices or policies related to appointment of counsel and

indigency hearings (and indeed all other matters) that Plaintiffs contend applied beyond just an

individual case. However, the Eleventh Circuit clearly held that the alleged application of the

unlawful practices to more than one case did not render the practices non-judicial or administrative.

Because these broader orders and practices were judicial, as the Eleventh Circuit has ruled 17, the

City could and did have no authority over them and cannot be held liable for them. 18



16
  See Doc. 32 (Amended Complaint) at Par. 35: “As Presiding Judge, Defendant Hayes’ administrative
and executive functions included responsibility for establishing written and unwritten policies and practices
for the day-to-day administration of the City of Montgomery’s contract with JCS, which was made on
behalf of the Municipal Court. In the exercise of these administrative powers and duties for the City,
Presiding Judge Hayes adopted a standing order setting certain policies for the Municipal Court for
implementation of the City’s contracts with JCS. See, “In re: Extension/JCS Placement, General Order No.
2013-0001.”
17
 “Not a single act that the jailees allege that the judges performed falls outside ordinary judicial functions.”
McCullough, 907 F.3d at 1331.
18
  See Pompey v. Broward Co., 95 F.3d 1543, 1552-53 (11th Cir. 1996) (dismissing the plaintiff’s claim
against County where “County had neither the duty nor the authority to appoint counsel for the plaintiffs;
that duty and authority was the courts’ alone.”)

                                                      12
     Case 2:15-cv-00463-RCL-SMD Document 182 Filed 04/25/19 Page 13 of 22




        Plaintiffs seem to be trying to carve out Count IV, the fixed-sum bond schedule count, in

an effort to force at least its survival in the wake of McCullough v. Finley. Notwithstanding

Plaintiffs’ argument to the contrary, the Eleventh Circuit’s ruling as to both Judge Hayes and the

Police Chiefs on Count XII required the Court to consider the setting of bond schedules (the issue

in Count IV). As noted in the City’s previous brief, this is because Count XII included within it

the following alleged wrongs as to all defendants in Paragraph 271: “the false imprisonments

(including false arrest) relating to unlawful stops, ticketing, and arrests and those related to setting

fixed schedule bonds for indigents.” It then listed those alleged acts that related to Judge Hayes

and the Mayor in Paragraph 267: “caused the unlawful detentions …for failure to pay fixed sum

bail or bonds, fines, court costs, fees, and other debts.” See Doc. 32, Pars. 267 & 271 (emphasis

supplied). And the overarching reference to the inadequacy of “indigency hearings” also pled in

Count XII relates directly to the implementation by the Court of the fixed sum bail schedule as the

facts are pled. 19

        Finally, it is important to note here that the constitutional issue with respect to bond

schedules is not their existence but whether and when the court which sets such a bond schedule

holds a hearing to determine whether the criminal defendant can afford bail, and, if not, what

alternatives to provide 20 – which is an “indigency hearing.” The Eleventh Circuit clearly and

explicitly held that indigency hearings were judicial acts.



19
  “During all the events described above, at no time was Plaintiff Ashley Dawn Scott ever told by the City,
any city official or employee of any of her federal constitutional rights, including rights not to be jailed for
inability to pay for release under a fixed bail schedule or rights to consideration of her indigency in setting
her bond.” Doc. 32 Par. 144. See also, e.g., Par. 137 (Jones “could not pay for release under the fixed bail
schedule”); Par. 70 (McCullough “could not pay the bail schedule amount”).
20
  Pugh v. Rainwater, 572 F.2d 1053, 1057-1058 (5th Cir. 1978) (Holding that “[u]tilization of a master
bond schedule provides speedy and convenient release for those who have no difficulty in meetings its
requirements” and further holding that courts must also provide alternatives to money bail for those who
cannot afford it but presuming that Florida’s courts will comply with that constitutional dictate).

                                                      13
     Case 2:15-cv-00463-RCL-SMD Document 182 Filed 04/25/19 Page 14 of 22




        Even if one were to accept Plaintiffs’ assertion that any action not taken in a specific

individual case is “administrative” rather than judicial such that the City could potentially be liable

for such act (something the City absolutely contests), the wrongs alleged count by count here are

based on judicial acts taken, or judicial policies applied, in individual cases. Counts Three through

Nine are the counts remaining in this case as to the City. Count Three is for issuing warrants based

solely on nonpayment of monetary debts. Issuance of warrants is a judicial function. 21 Count

Four is for use of a fixed-sum bail system. As noted above, the setting of bail and the fixed-sum

bond schedule are purely judicial functions in Alabama. Count Five is for imprisonment for non-

payment and it was explicitly held in McCullough v. Finley to be a judicial function. Count Six is

for imprisonment for inability to pay debts without adequate counsel. Again, the Eleventh Circuit

made clear in McCullough v. Finley that appointment of counsel was a judicial function. The

alleged wrongful act in Count Seven is wrongful reduction of sentences in connection with the jail

work program. The Eleventh Circuit also made clear in McCullough v. Finley that the jail work

program and sentencing (the only wrong alleged in connection with the program) 22 were judicial

functions. Count Eight is for use of probation and threat of or actual probation revocation solely

to collect fines and fees from Indigent Individuals. The Eleventh Circuit made clear in McCullough

v. Finley that probation procedures were a judicial function. Count Nine relates to the judges’




21
   This Court has already ruled that “the City is not liable for executing valid warrants absent knowledge of
an unlawful policy” Doc. 131 at 17. Nor is there liability even if a warrant was invalid if it was issued by a
judicial officer. Roland v. Phillips, 19 F.3d 552 (11th Cir. 1994). Thus, the City’s role in serving warrants
is no longer an issue in this case.
22
  Even requiring work in jail without compensation is not unlawful. See Vanskike v. Peters, 974 F.2d 806,
809 (7th Cir.1992) (citing Draper v. Rhay, 315 F.2d 193, 197 (9th Cir. 1963), cert. denied, 375 U.S. 915,
84 S.Ct. 214, 11 L.Ed.2d 153; Sigler v. Lowrie, 404 F.2d 659 (8th Cir.1968), cert. denied, 395 U.S. 940, 89
S.Ct. 2010, 23 L.Ed.2d 456 (1969)).

                                                     14
       Case 2:15-cv-00463-RCL-SMD Document 182 Filed 04/25/19 Page 15 of 22




failure to waive appeal bonds for indigents. And there can be no valid argument that setting appeal

bonds is anything but a judicial function.

          For purposes of the Monell liability analysis, the Plaintiffs have alleged no non-conclusory

allegation that the City policy (as opposed to what the Eleventh Circuit called judicial

“misconduct”) 23 was the moving force behind the wrongful acts alleged above.

VIII. Plaintiffs’ contention that the Eleventh Circuit erred in failing to take into account
      allegations in the Complaint is contrary to the plain language and holding in
      Mccullough v. Finley.

          The Plaintiffs contend that the Eleventh Circuit somehow just forgot to consider Plaintiffs’

allegations regarding the Mayor’s role in signing the JCS contracts and appointing the presiding

judge; the allegedly large number of non-DUI traffic tickets; or the few municipal court appeals

filed. 24 The Court’s language refutes this argument. The Eleventh Circuit clearly considered the

entire Amended Complaint. The Court wrote: “No factual allegations in the complaint plausibly

connect the mayor or chiefs to the [allegedly unconstitutional] judicial acts.” McCullough v.

Finley, 907 F.3d at 1335. Even more to the point here, the court spoke of the Amended Complaint

as a whole in dismissing Plaintiffs’ allegations that a scheme existed: “The jailees argue that their

complaint contains ‘great factual detail,’ but we disagree. After discarding their conclusory

allegations, we struggle to find factual allegations left in the complaint, and the few factual

allegations that remain do not state a plausible claim.” Id.




23
  The Eleventh Circuit wrote: “The jailees’ complaint contains factual allegations about misconduct in the
municipal court, but as we explained, that misconduct concerns judicial acts. And any connection between
the judicial acts and the mayor and chiefs is ‘too chimerical to be maintained.’ Iqbal, 556 U.S. at 681, 129
S.Ct. 1937.”
24
     Doc. 181 at 27-29.

                                                    15
      Case 2:15-cv-00463-RCL-SMD Document 182 Filed 04/25/19 Page 16 of 22




        Clearly, the Court went through the Amended Complaint and found the factual allegations

recited above, which Plaintiffs assert are so compelling, to be either too conclusory, utterly

irrelevant to the alleged scheme, or just lacking any facial plausibility. The only factual allegation

outside the alleged “misconduct in the municipal court” that passed muster as nonconclusory (and

presumably at least somewhat potentially relevant) was, as noted elsewhere, the allegation that the

City “collected more fines and costs than the City of Huntsville.” 25 The Circuit Court not only

dismissed this factual allegation as merely consistent with the Plaintiff’s theory, but said “[t]his

lone factual allegation does not support a plausible inference of a scheme by the mayor and chiefs.”

Id.

        The above-referenced “factual allegations” about the Mayor’s signing the JCS contracts,

the mayor’s appointing the chief judge, the number of tickets, and the number of appeals were not

relevant or nonconclusory so as to “support a plausible inference of a scheme by the mayor and

chiefs.” And there is no valid reason to conclude that the above-referenced allegations are relevant

or non-conclusory enough to support a plausible inference of a scheme between the City and the

municipal court judges. The Court obviously cast its net wide in looking for any evidence of such

a scheme, going so far as to identify the funds collected by the Court as potentially plausible

evidence, a fact that directly implicates no particular city official.

        Plaintiffs also err in asserting that the Eleventh Circuit ignored allegations that would

support a scheme relating to the judges’ reduction of sentences for work done in the jail. The

Plaintiffs’ contention that the anti-peonage claim was dismissed as to the Mayor and Chiefs only

because of Plaintiffs’ failure to allege their dates of service and the like is simply wrong. (Doc.



25
  McCullough, 907 F.3d at 1335 (noting a breadth of acts that were judicial in nature and ultimately
concluding: “The jailees’ complaint contains factual allegations about misconduct in the municipal court,
but as we explained, that misconduct concerns judicial acts.”).

                                                   16
    Case 2:15-cv-00463-RCL-SMD Document 182 Filed 04/25/19 Page 17 of 22




181 (Pls.’ Resp.) at 29.) This discussion in the Circuit Court’s opinion went to the general

conclusory nature of the allegations in the Complaint and the Court’s rejection of all such

conclusory allegations because they lacked detail. McCullough at 1334–35 (“The absence of

allegations about any individual acts of the mayor or chiefs reinforces the conclusory nature of the

jailees’ complaint.”) (emphasis supplied).

       In the end, however, as noted elsewhere, the Court did consider allegations that were totally

removed from any individual acts of the Mayor or Chiefs, as evidenced by the Court’s reference

to the collection of funds by the Montgomery Court as opposed to that of the Huntsville Court.

Thus, it is worth repeating here that facts that were not specific to the Mayor or Chiefs were taken

into account by the Eleventh Circuit in their search for some evidence of a scheme and all such

allegations were found wanting as support for a scheme between the City officials and the

Municipal Court judges.

       Finally, Plaintiffs argue that the City’s counsel admitted the jail work program was an

initiative of the City. Thankfully, Plaintiffs provide the actual quote from the transcript in a

footnote in which it was clear that what was said was merely that the jailer did permit people to

work. (Doc. 181 (Pls.’ Resp.) at 32 n. 28.) There has never been an allegation, legal argument, or

authority provided to the effect that people who are incarcerated cannot be permitted to do work.

Thus, the Circuit Court was correct in saying that the jail work program was a judicial act because

the underlying alleged wrong was the reduction of the sentence in connection with the jail labor

inmates did. The wrong alleged, therefore, was purely a judicial act. There is no plausible

allegation that the reduction in the sentences was a City policy versus purely a judicial one.




                                                 17
      Case 2:15-cv-00463-RCL-SMD Document 182 Filed 04/25/19 Page 18 of 22




IX.     The Plaintiffs’ remaining attempts to assert that there are plausible factual
        allegations supporting their claims also fail.

        In the final pages of Plaintiffs’ brief, they make further attempts at restating factual

allegations that Plaintiffs believe the Circuit Court somehow missed. They re-reiterate a litany of

their allegations here: the repeated traffic stops, arrest warrants, application of bail-bond policies

(presumably the schedule), commuted sentences, jail-labor program. Plaintiffs go so far as to point

out that the City in its answer admits things like, for instance, that the Plaintiffs were ticketed on

multiple occasions or, in some cases, they were jailed. Why that is relevant is utterly unclear. The

mere fact that the City admits to some of the individual allegations as to judicial conduct does not

support any conclusion that there was a scheme between the City and the Municipal Court or that

the City (rather than judicial) policies was the “moving force” behind the wrongs alleged.

        Plaintiffs then revisit their allegations regarding the City and JCS as joint participants in

the alleged scheme. But, as with all of the allegations pled, the Eleventh Circuit clearly was aware

of all of the JCS-as-joint-participants allegations. Indeed, the Mayor is necessarily front and center

as to those allegations because it is pled that he signed the JCS contract. The Court has already

concluded that this allegation was either irrelevant or conclusory.

        Even Plaintiffs’ specific allegations about JCS show that the wrongs alleged are judicial

acts. Plaintiffs’ quote Paragraph 60 from their Amended Complaint which alleges that “Municipal

Court personnel” referred to JCS employees as probation officers. (Doc. 181(Pls.’ Resp.) at 34

(emphasis supplied).) This has no relevance to the City, but is an allegation of judicial conduct.

Next, the paragraph alleges that JCS’s employees signed “Municipal Court ‘Notice to Show

Cause’ forms.” (Doc. 181 at 34). This act is also not tied in any plausible way to the City – the

Complaint acknowledges that the forms were Municipal Court forms. (Doc. 181 (Pls.’ Resp.) at

34.).


                                                 18
     Case 2:15-cv-00463-RCL-SMD Document 182 Filed 04/25/19 Page 19 of 22




       Then, Plaintiffs next re-assert their extremely vague “failure to train” allegations, without

pointing to any specific training, much less any training that related to a non-judicial function, the

City had a duty to provide. (Doc. 181 (Pls.’ Resp.) at 34-35.) Again, these are allegations that the

Eleventh Circuit necessarily must have considered in ruling whether any plausible scheme had

been alleged.

       In conclusion, Plaintiffs have simply failed to satisfy the dual requirements of Monell and

Twombly/Iqbal. They have failed to allege nonconclusory, relevant, plausible factual allegations

that would support their claim that a policy of the City was the moving force behind any of the

acts alleged as the bases for their Complaint.

X.     The City cannot be liable for violation of the anti-peonage claims because it cannot
       form the requisite intent.

       Plaintiffs take issue with the City making an argument here not directly related to the

Eleventh Circuit appeal, presumably because this argument was not raised in the motion to dismiss.

There is no such rule limiting what may be raised in a motion for judgment on the pleadings.

       The City’s initial brief cited case law holding that municipalities cannot be liable for

violation of criminal statutes because cities cannot form the necessary criminal intent. Instead of

citing any case law that would suggest that a City can be liable for violation of a criminal statute,

Plaintiffs instead argue that the holdings in the RICO cases upon which the City relies are not

applicable here. They contend that they are not applicable because RICO includes a treble

(punitive) damages requirement. While it is true that cities also cannot be liable for punitive

damages, the cases the City cited do not speak just to the principle that municipalities cannot be

liable for punitive damages, but also to the mens rea issue, i.e., that cities cannot be held liable

under criminal statutes because they cannot form the requisite mens rea. (See Doc. 180 at 11 n.10.)




                                                 19
    Case 2:15-cv-00463-RCL-SMD Document 182 Filed 04/25/19 Page 20 of 22




       Plaintiffs’ second argument on this issue is that at least one of the three anti-peonage

statutes they plead in Count VII does not explicitly require criminal intent. Thus, they seem to

reason, a City could be held liable under at least that provision. Plaintiffs concede that two of the

three statutes have an explicit intent requirement (18 U.S.C. §§ 1589 and 1593A). And only one

part of 18 U.S.C. § 1581 supposedly lacks an intent requirement – the portion that reads,

“[w]hoever holds or returns a person to a condition of peonage.” Thus, all of the statutory

provisions which clearly mention the word “intent” are due to be dismissed as to the City on the

ground that the City cannot form the requisite mens rea.

       But even the language in section 1581 –“[w]hoever holds or returns a person to a condition

of peonage” – contains an implicit intent requirement. The United States Supreme Court, in

construing a federal criminal statute which, much like section 1581, included the word “intent” in

some portions, but not in others, found that the requirement of intent nevertheless applied

implicitly to each portion. Elonis v. United States, 135 S. Ct. 2001, 2009–12, 192 L. Ed. 2d 1

(2015) (“We… generally ‘interpret criminal statutes to include broadly applicable scienter

requirements, even where the statute by its terms does not contain them.’ ”) (quoting United States

v. X–Citement Video, Inc.,513 U.S. 64, 70 (1994)) (alterations omitted). Thus, Section 1581 must

be read to have an intent requirement and, given that a municipality cannot form the requisite

intent, the City is due to be dismissed as to the criminal statutory provisions at issue in Count

Seven on that independent ground.




                                                 20
    Case 2:15-cv-00463-RCL-SMD Document 182 Filed 04/25/19 Page 21 of 22




                                           CONCLUSION

       For the foregoing reasons and those set out in the City’s initial brief, the Complaint against

the City is due to be dismissed in full.

       Respectfully submitted this 25th day of April, 2019.



                                              /Shannon L. Holliday
                                              Shannon L. Holliday [ASB-5440-Y77S]
                                              Robert D. Segall [ASB-7354-E68R]
                                              Richard H. Gill [ASB-7945-G70R]
                                              COPELAND, FRANCO, SCREWS & GILL, P.A.
                                              P.O. Box 347
                                              Montgomery, AL 36101-0347
                                              holliday@copelandfranco.com
                                              segall@copelandfranco.com
                                              gill@copelandfranco.com
                                              Attorneys for Defendant City of Montgomery




                                                21
    Case 2:15-cv-00463-RCL-SMD Document 182 Filed 04/25/19 Page 22 of 22




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 25TH day of April, 2019, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system, which will send notification of such filing to:

       Martha I. Morgan
       8800 Lodge Lane
       Cottondale, Alabama 35453

       Faya Rose Toure
       Henry Sanders
       Chestnut, Sanders & Sanders, LLC
       One Union Street
       P.O. Box 1290
       Selma, AL 36702

       Michael L. Jackson
       Larry S. Logsdon
       Wesley K. Winborn
       Wallace, Jordan, Ratliff & Brandt, L.L.C.
       P.O. Box 530910
       Birmingham, AL 35253

       E. Ham Wilson
       Miland F. Simpler, III
       Ball, Ball, Matthews & Novak, P.A.
       Post Office Box 2148
       Montgomery, AL 36109-5413

and served via email:

       R. Bernard Harwood, Jr.
       Rosen Harwood, P.A.
       2200 Jack Warner Parkway
       Suite 200
       Tuscaloosa, AL 35401

                                                      s/Shannon L. Holliday
                                                      Of Counsel




                                                 22
